An original application was filed by the attorney-general, at the request of the Grievance Committee of the State Bar Association, praying for the disbarment of Harold Pilkington, an attorney of this court, and showing that said Pilkington had been duly convicted in the Circuit Court of Multnomah County of the crime of embezzlement, and was then undergoing punishment therefor. The defendant appeared and asked *588an extension of time within which to answer, but bofore the time had expired he filed with the clerk of the County Court of Multnomah County his resignation as an attorney, under the provisions of section 1045 of Hill’s Code. This resignation was filed with the clerk of the supreme court on the twenty-fourth of December, eighteen hundred and ninety-five, whereupon the disbarment proceeding was dismissed.
Dismissed.